1

2

3

4

5

6                           UNITED STATES DISTRICT COURT

7                          EASTERN DISTRICT OF CALIFORNIA

8

9    UNITED STATES OF AMERICA,              No. 2:05-cr-240-GEB
10              Respondent/Plaintiff,
11        v.                                ORDER DENYING MOTIONS FOR LEAVE
                                            TO FILE AMICUS CURIAE BRIEFS AND
12   HAMID HAYAT,                           MOTION FOR AN EXTENSION TO FILE
                                            AN AMICUS LETTER
13              Petitioner/Defendant.
14

15               The    Center   on   Wrongful   Convictions   (“CWC”)    and   the

16   Council     on    American–Islamic    Relations,    California,      (“CAIR”)

17   (collectively, “amici”) seek leave to file amicus curiae briefs in

18   support of federal prisoner and petitioner Hamid Hayat’s habeas

19   corpus petition to vacate his convictions and his sentence under

20   28 U.S.C. § 2255.       CWC Mot. at 1:1–2, ECF No. 748; CAIR Mot. at

21   1:21–24, ECF No. 749.       CAIR also seeks an extension of the deadline

22   to file its amicus letter or brief until May 27, 2019.              CAIR Mot.

23   at 2:2–3.

24               “The district court has broad discretion to appoint amici

25   curiae.”     Hoptowit v. Ray, 682 F.2d 1237, 1259 (9th Cir. 1982),

26   abrogated on other grounds by Sandin v. Conner, 515 U.S. 472

27   (1995).     Since the issues have been sufficiently briefed by the

28   parties and have been addressed in the Magistrate Judge’s proposed
                                            1
1    findings and recommendations, the motions to file amicus curiae

2    briefs are denied.

3             Dated:   May 15, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
